       Case 1:19-cr-00103-JLS-HKS Document 76 Filed 04/30/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,
                                                                 19-CR-103-JLS-HKS
       v.
                                                          SENTENCING MEMORANDUM
SHANE GUAY,

                     Defendant.
___________________________________


                                           INTRODUCTION

       Two questions lie at the heart of every sentencing. Why did the defendant commit the

crime, and will he do it again. This memorandum attempts to answer both of those questions. I

believe that the “why” is explained, to the extent that it can be, by the turmoil and depression

Shane Guay was experiencing at the time of his offense.

       There are, however, three reasons, outlined below, why it is extremely unlikely that

Shane will commit another such crime.

       I believe Shane’s sentence should account for the “why,” and it should account for the

reasons that Shane will not reoffend after he is released. Studies have shown and courts have

found that the returns – that is, the sentencing goals – may not only be diminishing, but that in

fact extended sentences of incarceration may serve to defeat many of the sentencing goals,

including rehabilitation. See, e.g., United States v. Rivera, 281 F. Supp. 3d 269 (E.D.N.Y.

2017) (“[L]onger prison sentences were associated with a three percent increase in recidivism.”)

(emphasis added) (quoting Valerie Wright, Ph. D., Deterrence in Criminal Justice, The

Sentencing Project, Nov. 2010, at 6).

        I ask this Court to take this, and what follows, into consideration at Shane’s sentencing.
       Case 1:19-cr-00103-JLS-HKS Document 76 Filed 04/30/21 Page 2 of 7




                                             BACKGROUND

       This Court knows that while it must correctly calculate the guidelines range in each case,

it may not treat that range as mandatory. Gall v. United States, 552 U.S. 38, 49-51 (2007);

Nelson v. United States, 555 U.S. 350, 352 (2009). Rather, this range is “one factor among

several” to be considered in imposing an appropriate sentence under 18 U.S.C. § 3553(a).

Kimbrough v. United States, 552 U.S. 85, 90 (2007). The Court must “consider all of the

§ 3553(a) factors,” “make an individualized assessment based on the facts presented,” and

explain how the facts relate to the purposes of sentencing. Gall, 552 U.S. at 49-50, 53-60. The

Court’s “overarching” duty is to “impose a sentence sufficient, but not greater than necessary to

accomplish the goals of sentencing.” Kimbrough, 552 U.S. at 101.

       Increases to the Guidelines in this area of the law over the last 15 years were not based on

empirical research; instead they were based solely on the flawed reasoning that deterrence rises

in direct proportion to prison time. That is just not true, as even Congress is coming to realize.

See, e.g., Fair Sentencing Act of 2010; First Step Act of 2018. Indeed, in a comprehensive 2009

review of several studies, researchers concluded that “compared to non-custodial sanctions,

incarceration has a null or mildly criminogenic impact on future criminal involvement. We

caution that this assessment is not sufficiently firm to guide policy, with the exception that it

calls into question wild claims that imprisonment has strong specific deterrent effects.” 1




       1
               Nagin, Daniel S., Francis T. Cullen and Cheryl Lero Johnson, “Imprisonment and
Reoffending,” Crime and Justice: A Review of Research, vol. 38, ed. Michael Tonry, Chicago:
University of Chicago Press, 2009: 115-200. (Emphasis added).


                                                  2
       Case 1:19-cr-00103-JLS-HKS Document 76 Filed 04/30/21 Page 3 of 7




                                    SHANE’S SENTENCING

                   “Not the same person he was during his darkest moments”

       Shane’s offense conduct was precipitated by a particularly traumatic time in his life. His

father, with whom he was very close, suffered a debilitating stroke and eventually passed away.

Shane felt his life spinning out of control, and as he said, he “didn’t care anymore.” He

contemplated suicide and began exploring child pornography to give himself the gumption to kill

himself.

       Shane’s conduct during this short time was a drastic departure from the life he had led to

that point – and the life he has led and will continue to lead from that point onward. Indeed,

Shane’s devices contained only 154 images and 5 videos of child pornography. Compared to the

thousands of images often discovered on the devices of those who have a lifelong and lasting

disorder of attraction to minors, and considering the ease with which hundreds of images can be

downloaded in a fraction of a second with the click of a mouse, this low amount further supports

the fact that Shane was sucked into this unseemly world for only a brief period of time.

                                                ***

       Will he do it again? There are three significant factors demonstrating that he will not.

       First, Shane is extremely remorseful and shameful, and he deeply regrets his conduct in

this case. He realizes the wrongfulness of what he did and what he said. He realizes that there are

no excuses for his actions and would take back his actions if he could. (PSR ¶ 57). Shame and

remorse have been the most prominent features of his life for the last two years.

       Second, Shane will be under a microscope for the remainder of his life. He is nearly

certain to be caught if he engages in this behavior again. As the National Institute of Justice has




                                                 3
       Case 1:19-cr-00103-JLS-HKS Document 76 Filed 04/30/21 Page 4 of 7




found, “The certainty of being caught is a vastly more powerful deterrent than the punishment.”

National Institute of Justice, Five Things About Deterrence (Sept. 2014). 2

       Third, “the single best predictor of successful release from prison is whether the former

inmate has a family relationship to which he can return. Studies have shown that prisoners who

maintain family ties during imprisonment are less likely to violate parole or commit future

crimes after their release than prisoners without such ties.” Solangel Maldonado, Recidivism and

Parental Engagement, 40 Family L. Q. 191 (2006). 3

       The many letters submitted by friends and family speak best to this factor. (See Exs. A-

H). His fiancé, Angel, has been extraordinarily supportive through the last few years. This is true

despite the fact that she is suffering from cancer and undergoing both chemotherapy and

radiation. It speaks to Shane’s character, too, that this support has been a two-way street. Shane

has always accompanied Angel to her many medical appointments, and cooks and cleans and

generally cares for her on a daily basis.

       The many other letters also attest to this. Diane Guay, Shane’s mother, says that Shane

would “stop everything he was doing” to care for his elderly grandparents who suffered from

dementia. Shane also cared for his own mother during this time. She had a surgery which left her

unable to do basic chores around the house. But there was Shane, helping as always. Diane also

correctly notes that Shane will receive no BOP credit for all the time he was on home

incarceration, confined to his house and asking permission to attend Angel’s medical

appointments. She might have said it best: he is a “reliable and loving man,” and he is not “the

same person he was during his darkest moments.”



       2
               Available at https://nij.gov/five-things/pages/deterrence.aspx
       3
               Available at https://papers.ssrn.com/sol3/papers.cfm?abstract_id=1789898
                                                 4
       Case 1:19-cr-00103-JLS-HKS Document 76 Filed 04/30/21 Page 5 of 7




       Shane’s rehabilitation has already begun. Without hesitation, and despite being under no

obligation to do so, Shane readily agreed to a $5,000 restitution payment to one of the victims in

this case. This is a significant sum for someone like Shane, who will likely labor in low paying

jobs for the remainder of his life. Further, he has demonstrated in the nearly two years of pretrial

release that he is more than capable of abiding by the court’s orders, living a meaningful and

productive life, and staying out of any trouble.

       Shane has the capacity to thrive. He already has, and he will continue to do so. As this

Court knows, part of every sentencing is recognizing that the defendant is more than the crime he

committed. See, e.g., United States v. Singh, 877 F.3d 107, 122 (2d Cir. 2017) (“While there are

many competing considerations in every sentencing decision, a sentencing judge must have some

understanding of ‘the diverse frailties of humankind.’”) (quoting Woodson v. North Carolina,

428 U.S. 280, 304 (1976) (plurality opinion)). The dedication and commitment to his family

Shane demonstrated in the last two years make it abundantly clear that Shane is much more than

his worst act.

                                    Not greater than Necessary

       The government will surely stress the need for Shane’s sentence to reflect the seriousness

of the offense, to provide punishment, and to protect the public. Those are laudable sentencing

goals. At a bare minimum, however, Shane will be sentenced to five (5) years in prison.

       At the end of the day, Shane is a relatively young man and he will have a life post-

incarceration. It is thus in everyone’s best interest – the public, Shane’s, and the victims’ – to

focus not on incapacitation but on rehabilitation.

       Finally, as many courts have recognized, collateral consequences of conviction, such as

registration as a sex offender and psychological effects of imprisonment, are relevant to



                                                   5
       Case 1:19-cr-00103-JLS-HKS Document 76 Filed 04/30/21 Page 6 of 7




sentencing. See, e.g., Autery, 555 F.3d at 875-76 (acknowledging that defendant’s probationary

sentence also included his registration as a sex offender, travel restrictions, internet restrictions,

therapy requirements, computer restrictions, and other negative consequences); United States v.

Garate, 543 F.3d 1026, 1028 (8th Cir. 2008) (on remand from the Supreme Court for

reconsideration in light of Gall, overruling its prior holding that it was inappropriate for the

district court to consider the lasting effects of being required to register as a sex offender). When

Shane is released from prison he will be a registrable sex offender for life, with dozens of

restrictions on his liberty, including his liberty to choose where he lives, with whom he

associates, and where he works. These restrictions are properly considered in contemplating the

§ 3553(a) factors.

        Indeed, Shane will be sentenced to a minimum of five (5) years’ incarceration. He will be

on supervised release for at least five more years, and up to life. He will register as a sex

offender under the Sex Offender Registration and Notification Act. If Probation’s

recommendations are accepted, he will participate in a sex-offense specific treatment program

and a mental health treatment program; he will be subject to randomized polygraph testing; any

internet device he may own must be monitored by U.S. Probation; if anything “suspicious”

occurs on those devices, he must consent to and cooperate with “unannounced examinations” of

any electronic device, including the search of “all data”; he will have to turn over any “personal

and/or business financial information” to U.S. Probation; he will not be allowed to have any

contact with anyone under 18 years old; if he has children, he will be able to pick them up from

school only if Probation allows him to.




                                                   6
       Case 1:19-cr-00103-JLS-HKS Document 76 Filed 04/30/21 Page 7 of 7




       Recognizing that Shane’s liberty will be significantly restrained for at least the next 10

years, a longer sentence of incarceration imposed for many of the § 3553(a) factors – including

punishment, incapacitation, deterrence and protection of the public – becomes unnecessary.



                                         CONCLUSION

       Shane will have mental health and sex-offender treatment both inside of prison and after

his release. He has family support and has demonstrated that he has the ability to prosper.

Attached to this Memorandum are the following letters submitted for the Court’s
consideration:
Exhibit A:    Letter written by Angel Lycett
Exhibit B:     Letter written by Deborah Myers
Exhibit C:     Letter written by Diane Guay
Exhibit D:     Letter written by Mark A. Lata
Exhibit E:     Letter written by Paul Kenyon
Exhibit F:     Letter written by Timothy Allen Lycett
Exhibit G:     Letter written by Tina Kozlowski
Exhibit H:     Letter written by William Lata
Exhibit I:     Letter written by Shane Michael Guay.



       DATED:                 Buffalo, New York, April 30, 2021.

                                              Respectfully submitted,

                                              /s/ Jeffrey T. Bagley
                                              Jeffrey T. Bagley
                                              Assistant Federal Public Defender
                                              Federal Public Defender’s Office
                                              300 Pearl Street, Suite 200
                                              Buffalo, New York 14202
                                              (716) 551-3341, (716) 551-3346 (Fax)
                                              jeffrey_bagley@fd.org
                                              Attorney for Shane Guay

                                                 7
